Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21511 Lazard Global Total Return and Income Fund, Inc. (Exact name of Registrant as specified in charter) 30 Rockefeller Plaza New York, New York 10112 (Address of principal executive offices) (Zip code) Nathan A. Paul, Esq. Lazard Asset Management LLC 30 Rockefeller Plaza New York, New York 10112 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 632-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/2008 FORM N-Q Item 1. Schedule of Investments. Lazard Global Total Return & Income Fund, Inc. Portfolio of Investments March 31, 2008 (unaudited) Description Shares Value Common Stocks94.9% Finland2.9% Nokia Oyj Sponsored ADR (c) $ France7.2% Sanofi-Aventis ADR Societe Generale Sponsored ADR Suez SA Sponsored ADR Total SA Sponsored ADR Total France Ireland1.8% CRH PLC Sponsored ADR Italy1.1% Eni SpA Sponsored ADR Japan7.3% Canon, Inc. Sponsored ADR Hoya Corp. Sponsored ADR Mitsubishi UFJ Financial Group, Inc. ADR Nomura Holdings, Inc. ADR Sumitomo Mitsui Financial Group, Inc. ADR Total Japan Netherlands3.0% Heineken NV ADR Singapore2.9% Singapore Telecommunications, Ltd. ADR Sweden0.6% Telefonaktiebolaget LM Ericsson Sponsored ADR Switzerland10.1% Credit Suisse Group Sponsored ADR Nestle SA Sponsored ADR (c) Novartis AG ADR Roche Holding AG Sponsored ADR UBS AG (c) Zurich Financial Services AG ADR $ Total Switzerland United Kingdom18.1% Barclays PLC Sponsored ADR BP PLC Sponsored ADR Cadbury Schweppes PLC Sponsored ADR Diageo PLC Sponsored ADR (c) GlaxoSmithKline PLC Sponsored ADR HSBC Holdings PLC Sponsored ADR Tesco PLC Sponsored ADR Vodafone Group PLC Sponsored ADR (c) Total United Kingdom United States39.9% Bank of America Corp. (c) Bank of New York Mellon Corp. Bristol-Myers Squibb Co. Cisco Systems, Inc. (a), (c) ConocoPhillips Exxon Mobil Corp. General Electric Co. (c) International Business Machines Corp. Johnson & Johnson (c) JPMorgan Chase & Co. (c) Microsoft Corp. Oracle Corp. (a), (c) The Home Depot, Inc. United Technologies Corp. (c) Wyeth Total United States Total Common Stocks (Identified cost $175,918,523) Principal Amount Description (000) (d) Value Foreign Government Obligations13.9% Brazil0.7% Brazil NTN-F, 10.00%, 07/01/10 Lazard Global Total Return & Income Fund, Inc. Portfolio of Investments (continued) March 31, 2008 (unaudited) Principal Amount Description (000) (d) Value Egypt3.8% Egypt Treasury Bills: 0.00%, 04/15/08 $ 0.00%, 05/13/08 0.00%, 05/27/08 0.00%, 06/10/08 0.00%, 06/17/08 0.00%, 06/24/08 0.00%, 07/08/08 Total Egypt Ghana0.3% Ghanaian Government Bonds: 13.50%, 03/30/10 14.00%, 03/07/11 Total Ghana Hungary1.5% Hungarian Government Bonds: 6.25%, 08/24/10 6.00%, 10/12/11 Total Hungary Mexico0.6% Mexican Bonos, 9.00%, 12/20/12 Peru2.6% Peruvian Certificates of Deposit: 0.00%, 04/11/08 0.00%, 05/02/08 0.00%, 06/06/08 0.00%, 07/03/08 Total Peru Turkey4.4% Turkish Government Bonds: 0.00%, 02/04/09 0.00%, 05/06/09 0.00%, 08/05/09 14.00%, 01/19/11 16.00%, 03/07/12 $ Total Turkey Total Foreign Government Obligations (Identified cost $29,523,348) Structured Notes3.7% Brazil2.1% Citigroup Funding, Inc. Brazil Inflation- Indexed Currency and Credit Linked Unsecured Notes NTN-B: 7.90%, 05/18/09 (e) 8.25%, 08/17/10 (e) 7.85%, 05/18/15: Series LTCLN0335 (e) Series LTCLN0948 (e) Total Brazil Colombia1.6% Citigroup Funding, Inc. Colombia TES Credit Linked Unsecured Note, 11.34%, 04/27/12 (e) JPMorgan Chase & Co. Colombian Peso Linked Notes: 11.48%, 11/14/10 (e) 12.48%, 03/05/15 (e) Total Colombia Total Structured Notes (Identified cost $6,528,192) Repurchase Agreement0.4% State Street Bank and Trust Co., 0.80%, 04/01/08 (Dated 3/31/08, collateralized by $855,000 United States Treasury Note and Bond, 2.00%, 01/15/16- 01/15/26, with a value of $951,709) Proceeds of $927,021 (Identified cost $927,000) (c) $ Total Investments112.9% (Identified cost $212,897,063) (b) $ Liabilities in Excess of Cash and Other Assets(12.9)% ) Net Assets100.0% $ Lazard Global Total Return & Income Fund, Inc. Portfolio of Investments (continued) March 31, 2008 (unaudited) Forward Currency Purchase Contracts open at March 31, 2008: U.S. $ Cost U.S. $ Forward Currency Expiration Foreign on Origination Current Unrealized Unrealized Purchase Contracts Date Currency Date Value Appreciation Depreciation AED 04/14/08 $ $ $ - $ AED 04/23/08 - AED 05/27/08 - AED 06/26/08 - ARS 04/04/08 - ARS 04/15/08 - ARS 04/17/08 - ARS 04/25/08 - ARS 05/19/08 - ARS 08/06/08 - BRL 04/04/08 - BRL 04/04/08 - BRL 06/18/08 - BRL 09/15/08 - COP 04/11/08 - COP 04/25/08 - GHC 04/18/08 - GHC 04/28/08 - GHC 06/20/08 - 757 GHC 07/11/08 - GHC 07/21/08 - GHC 09/29/08 - HUF 04/14/08 - IDR 04/11/08 - IDR 04/11/08 - IDR 04/24/08 - ILS 06/11/08 - ILS 07/07/08 - INR 04/21/08 - INR 04/22/08 - INR 04/24/08 - INR 04/25/08 - INR 07/10/08 - KRW 04/21/08 - KRW 04/21/08 - KWD 04/28/08 - KWD 06/19/08 - 916 MYR 04/07/08 - MYR 04/09/08 - MYR 04/14/08 - MYR 04/28/08 - MYR 04/30/08 74 - MYR 05/20/08 - NGN 04/07/08 - NGN 05/12/08 - NGN 07/07/08 - NGN 07/08/08 - NGN 07/14/08 - Lazard Global Total Return & Income Fund, Inc. Portfolio of Investments (continued) March 31, 2008 (unaudited) Forward Currency Purchase Contracts open at March 31, 2008 (continued): U.S. $ Cost U.S. $ Forward Currency Expiration Foreign on Origination Current Unrealized Unrealized Purchase Contracts Date Currency Date Value Appreciation Depreciation NGN 09/08/08 $ $ $ - $ PEN 04/02/08 - PEN 04/02/08 - PEN 04/03/08 - PEN 04/03/08 - PEN 05/19/08 - PEN 05/23/08 - PEN 05/30/08 - PEN 03/03/09 - PHP 04/14/08 - PHP 04/22/08 - PHP 05/27/08 - PHP 06/19/08 - PLN 06/25/08 - RUB 04/11/08 - RUB 04/28/08 - RUB 05/23/08 - RUB 09/19/08 - RUB 03/16/09 - SGD 06/26/08 - SKK 04/22/08 - SKK 04/28/08 - SKK 05/27/08 - SKK 05/27/08 - SKK 06/25/08 - TRY 10/10/08 - TRY 10/10/08 - TRY 10/10/08 - TZS 04/16/08 - TZS 04/16/08 - TZS 04/21/08 - TZS 04/30/08 - TZS 04/30/08 - TZS 05/27/08 - TZS 06/11/08 - UAH 04/14/08 - UAH 04/29/08 - UAH 05/19/08 - UAH 06/05/08 - 98 UAH 06/24/08 - UAH 08/19/08 - UAH 08/26/08 - UAH 08/27/08 - UAH 08/28/08 - UAH 09/05/08 - UAH 09/22/08 - UAH 10/01/08 - UGX 05/16/08 - Lazard Global Total Return & Income Fund, Inc. Portfolio of Investments (continued) March 31, 2008 (unaudited) Forward Currency Purchase Contracts open at March 31, 2008 (concluded): U.S. $ Cost U.S. $ Forward Currency Expiration Foreign on Origination Current Unrealized Unrealized Purchase Contracts Date Currency Date Value Appreciation Depreciation UGX 05/30/08 $ - UGX 07/10/08 - UGX 07/17/08 - UGX 08/28/08 480 - UGX 09/02/08 - - UGX 09/03/08 - VND 05/02/08 - VND 06/02/08 - VND 07/01/08 - VND 07/01/08 - ZMK 04/03/08 - ZMK 06/03/08 - - ZMK 01/12/09 - Total Forward Currency Purchase Contracts $ Forward Currency Sale Contracts open at March 31, 2008: U.S. $ Cost U.S. $ Forward Currency Expiration Foreign on Origination Current Unrealized Unrealized Sale Contracts Date Currency Date Value Appreciation Depreciation ARS 04/04/08 $ - BRL 06/18/08 - BRL 06/18/08 - COP 06/09/08 - COP 02/27/09 - EUR 04/22/08 - EUR 04/28/08 - EUR 04/28/08 - EUR 05/27/08 - EUR 05/27/08 - EUR 05/27/08 - HUF 04/14/08 - HUF 04/14/08 - HUF 04/14/08 - ILS 06/11/08 - ILS 07/07/08 - MXN 04/03/08 - PEN 04/02/08 - PEN 04/03/08 - PEN 04/03/08 - PEN 05/19/08 - PEN 05/19/08 - PEN 05/23/08 - PEN 05/30/08 - RUB 04/11/08 - RUB 04/11/08 - RUB 05/23/08 - SKK 05/27/08 - TRY 10/10/08 - TRY 10/10/08 - TRY 10/10/08 - TZS 04/14/08 - TZS 04/21/08 - TZS 06/11/08 - UAH 08/28/08 - ZMK 04/03/08 684 - Total Forward Currency Sale Contracts $ $ Gross unrealized appreciation/depreciation on Forward Currency Contracts $ $ Lazard Global Total Return & Income Fund, Inc. Portfolio of Investments (continued) March 31, 2008 (unaudited) (a) Non-income producing security. (b) For federal income tax purposes, the aggregate cost was $212,897,063, aggregate gross unrealized appreciation was $40,079,286, aggregate gross unrealized depreciation was $12,156,458, and the net unrealized appreciation was $27,922,828. (c) Segregated security for forward currency contracts. (d) Principal amount denominated in respective countrys currency unless otherwise specified. (e) Pursuant to Rule 144A under the Securities Act of 1933, these securities may only be traded among qualified institutional buyers. At March 31, 2008, these securities amounted to 3.7% of net assets and are not considered to be liquid. Principal amount denominated in U.S. dollars. Interest rate shown reflects current yield as of March 31, 2008. Security Abbreviations: ADR  American Depositary Receipt NTN-B  Brazil Sovereign Nota do Tesouro Nacional Series B NTN-F  Brazil Sovereign Nota do Tesouro Nacional Series F TES  Titulos de Tesoreria Currency Abbreviations : AED  United Arab Emirates Dirham NGN  Nigerian Naira ARS  Argentine Peso PEN  Peruvian New Sol BRL  Brazilian Real PHP  Philippine Peso COP  Colombian Peso PLN  Polish Zloty EUR  Euro RUB  Russian Ruble GHC  Ghanaian Cedi SGD  Singapore Dollar HUF  Hungarian Forint SKK  Slovenska Koruna IDR  Indonesian Rupiah TRY  New Turkish Lira ILS  Israeli Shekel TZS  Tanzanian Shilling INR  Indian Rupee UAH  Ukranian Hryvnia KRW  South Korean Won UGX  Ugandan Shilling KWD  Kuwaiti Dinar VND  Vietnamese Dong MXN  Mexican Peso ZMK  Zambian Kwacha MYR  Malaysian Ringgit Lazard Global Total Return & Income Fund, Inc. Portfolio of Investments (continued) March 31, 2008 (unaudited) Portfolio holdings by industry (as percentage of net assets): Industry Alcohol & Tobacco % Banking Computer Software Drugs Electric Energy Integrated Financial Services Food & Beverages Housing Insurance Manufacturing Medical Products Retail Semiconductors & Components Technology Technology Hardware Telecommunications Subtotal Foreign Government Obligations Structured Notes Repurchase Agreement Total Investments % Lazard Global Total Return & Income Fund, Inc. Portfolio of Investments (continued) March 31, 2008 (unaudited) Valuation of Investments Market values for securities are generally based on the last reported sales price on the principal exchange or market on which the security is traded, generally as of the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) on each valuation date. Any securities not listed, for which current over-the-counter market quotations or bids are readily available, are valued at the last quoted bid price or, if available, the mean of two such prices. Forward currency contracts are valued at the current cost of offsetting the contracts. Securities listed on foreign exchanges are valued at the last reported sales price except as described below; securities listed on foreign exchanges that are not traded on the valuation date are valued at the last quoted bid price. Bonds and other fixed-income securities that are not exchange-traded are valued on the basis of prices provided by pricing services which are based primarily on institutional trading in similar groups of securities, or by using brokers quotations. If a significant event materially affecting the value of securities occurs between the close of the exchange or market on which the security is principally traded and the time when the Funds net asset value is calculated, or when current market quotations otherwise are determined not to readily available or reliable, such securities will be value at their fair values as determined by, or in accordance with procedures approved by, the Board of Directors.
